MARY'S OPINION HEADING                                           




NO. 12-03-00056-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 392ND


IN THE INTEREST OF N.W.B.§
	JUDICIAL DISTRICT COURT OF
AND K.W.R., CHILDREN

§
	HENDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Mark
Roberts ("Roberts"), Appellant, filed a notice of appeal on September 3, 2002.  On February 24,
2003, the Texas Department of Protective and Regulatory Services (the "Department"), Appellee,
filed a motion to dismiss this appeal for want of prosecution.  Specifically, the Department contends
that this appeal should be dismissed because Roberts has failed to (1) file a statement of the point
or points on which he intends to appeal as required by section 263.405(a) of the Texas Family Code;
(2) file his notice of appeal with this court; (3) designate and request either a clerk's record or a
reporter's record; and (4) make satisfactory arrangements for payment of fees for the trial clerk's and
reporter's records or make a claim of indigence in accordance with section 263.405(e) of the Family
Code.  The Department also requested damages for a frivolous appeal pursuant to Texas Rule of
Appellate Procedure 45.
	On February 26, 2003, the clerk of this court notified Roberts that the filing fee for the appeal
was due no later than September 3, 2002 and that the clerk's record and the reporter's record were
due to be filed no later than October 3, 2003.  Roberts was further notified that the appeal would be
presented to the court for dismissal in accordance with Rule of Appellate Procedure 42.3(c) unless
the filing fee and proof of full payment to the clerk and the court reporter were received no later than
March 13, 2003.  However, Roberts has not paid the filing fee, provided the requested proof of
payment, or otherwise responded to the October 3 notice.  Accordingly, Appellant's appeal is
dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  The Department's request for damages
is denied.

Opinion delivered March 21, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.

 (PUBLISH)






COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


MARCH 21, 2003


NO. 12-03-00056-CV

IN THE INTEREST OF N.W.B.

AND K.W.R., CHILDREN

 




Appeal from the 392nd Judicial District Court 

of Henderson County, Texas. (Tr.Ct.No. 01B-279)







			THIS CAUSE came on to be heard on the transcript of the record, and the
same being inspected, it is the opinion of this Court that the appeal should be dismissed.

			It is therefore ORDERED, ADJUDGED and DECREED that the appeal, be,
and hereby is, Dismissed; that all costs of this appeal are hereby assessed against Appellant, Mark
Roberts, for  which execution may issue; and that this decision be certified to the court below for
observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J. and Griffith, J.













THE STATE OF TEXAS

M A N D A T E

TO THE 321ST JUDICIAL DISTRICT COURT OF HENDERSON COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of March, 2003, the cause upon appeal to revise or reverse your judgment between

IN THE INTEREST OF N.W.B.

AND K.W.R., CHILDREN


NO. 12-03-00056-CV and Tr. Ct. Case Number 01B-279


Opinion by Per Curiam.


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came on to be heard on the transcript of the record, and the same being
inspected, it is the opinion of this Court that the appeal should be dismissed.

	It is therefore ORDERED, ADJUDGED and DECREED that the appeal, be, and hereby is,
Dismissed; that all costs of this appeal are hereby assessed against Appellant, Mark Roberts, for 
which execution may issue; and that this decision be certified to the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk